UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2106


SHITU MOHAMMED BESHIR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 19, 2010             Decided:   September 10, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner. Tony West, Assistant Attorney General,
Anthony C. Payne, Senior Litigation Counsel, Lauren E. Fascett,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shitu    Mohammed       Beshir,          a     native    and     citizen        of

Ethiopia,    petitions      for    review      of     an    order    of    the    Board     of

Immigration Appeals affirming the Immigration Judge’s denial of

her applications for relief from removal.

            Beshir    first       challenges         the    determination         that     she

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination      denying    eligibility           for    relief,       an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Beshir fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Beshir cannot meet

the more stringent standard for withholding of removal.                                Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).            Finally, we uphold the finding below

that Beshir failed to demonstrate that it is more likely than

not that she would be tortured if removed to Ethiopia.                             8 C.F.R.

§ 1208.16(c)(2) (2010).

            Accordingly,      we    deny       the       petition    for   review.          We

dispense     with    oral    argument       because          the    facts        and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3